DETAILED ACTION

Introduction
Claims 1, 5, 7, 9, 10, and 14-20 have been examined in this application. Claims 1, 5, 9, 10, 14-19 are amended. Claim 7 is as previously presented. Claim 20 is original.  Claims 2-4, 6, 8, and 11-13 are cancelled. This is a Notice of Allowability in response to the arguments, amendments, and request for continued examination filed 8/1/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 16, Publication US2011/0309967A1 (Choe et al.) teaches or renders obvious a self-moving device (see [0039]) and method (see Figure 3) for automatically recognizing an object in front (see [0040]) configured to transmit slope recognition signals respectively propagated along at least two different paths in a horizontal direction, to obtain a first horizontal distance and a second horizontal distance that are respectively between a first transmission point and a second transmission point and corresponding points of the object in front (see Figure 4, [0041] lower 2D laser radar 2 arranged parallel to horizontal base plane and [0040], upper 2D laser radar at orientation angle θ1 with an angle of 0° not explicitly disclosed but obvious to try in the discovering of an optimum value for a variable, In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980)), acquire, when (see [0054-0057]), determine whether the self-moving device can pass the object in front, by comparing the inclination of the slope with an inclination threshold (see [0047] the ground and obstacle determining part 13 using a reference inclination); and control the self-moving device to ascend the slope, when it is determined that the self- moving device can pass the object in front (see [0017, 0022, 0042], driving on ground surfaces but avoiding collision with obstacles).
NPL Publication “Computation of Slope” (Maidment et al.) teaches that an angle is an equivalent way to express an inclination value (see p. 3, 4, 6, calculations to change between slope and zenith or azimuth angle).
NPL Publication “Slope of a Line” (Monterey) teaches that a slope is characterized by a ratio of horizontal to vertical coordinates when passing through the origin (see p. 2-3).
However the prior art does not disclose or render obvious a device/method to:

determine whether the object in front is a slope, by comparing a ratio of the first horizontal distance to a vertical height of the first transmission point and a ratio of the second horizontal distance to a vertical height of the second transmission point;
All previously made rejections have been withdrawn, and the arguments (see p. 8-10) are persuasive in that the prior art does not teach or render obvious the determination of whether the object in front is a slope using the particularly claimed comparison. The combination of limitations defining the determination of whether the object in front is a slope, using the recited comparison of ratios, in combination and integrated into the self-moving device and the other functions is not found or 
As such the claimed subject matter of Claims 1 and 16 is allowable. The subject matter of Claims 5, 7, 9, 10, 14, 15, and 17-20 is also therefore allowable as being dependent on Claim 1 (for Claims 5, 7, 9, 10, 14, and 15) and Claim 16 (for Claims 17-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619